                                                                                                                                ,
Feb 05, 2020 12:06 PM To: 12128057942
          20-01188-jlg       Doc 1-33PageFiled
                                         2/4 From: Pollock Cohen LLP Fax:06/20/20
                                                                         3476961227 21:15:49
                    Case 1:19-cv-09365-AKH Document 25 Filed 02/05/20 Page 1Doc
                                               06/20/20        Entered       of 325 Letter
                                             Pg 1 of 3                                                                          . . ,.
                                                                                                                           ..
                                                                                        USDCSD1'
                                        Pc)LLC)CI(             1   c:01-rEN            T>OCUMENT
                                             60 BROAD STREET, '.24-TH FLOOR
                                                                                        ELECTRONICALL \ F 1                 '
                                              NEW '{ORK, NEW YORK 10004
                                                       (212) 33 7-53 61                 DOC#: _ _ _ _ __
       CO,\TIC7:·                                                                       DATE FILED: J. -s-- ;..o
      Adam Pollock
      Adam@PollockCohcn.com
      (6,~fi) 290-725 1

                                                                       As ,-.-"-l '" '7 ,~\W\lA_,_~\ t~\'f S~
                                                      February 5, 2020 S4',. \l-~ .J.. I, \ .A• M~ ~lt4\l~

      VIA ECF & FACSIMILE                                              \-t-l-\w W't.\•s. \~ +k t"~.\,,u -.\s\.
       Hon. Alvin K . H ellerstein
       U.S. District judge
                                                                          \ii ~~y               .\   ~     ,..... •   .\i\.11 ..., ...
       Southern District of Ne,v York
       Daniel Patrick ~foynihan                                           ~'4.   ~ "~--           '1'I    j••"·"'l-'•\tt~.
       United States Courthouse
       500 Pearl St.
                                                                           ~
       New York, NY 10007
      jive (212) 805-7942                                                 l..Ji._      /4.    ~~
                R e:      In the .Matt.er qf the Application qf Orfy Genger, No. l 9-cv-9319 (AKH)       I.• r• _,.,,_ I
                          In the A1att.e-r ef the Petit-i,on r!fDalia Genger, No. l 9-cv-9365 (AKH)

       Dear Judge Hellerstein:

               \Ve represent the Orly Genger 1993 Trust, through :M ichael Oldner, Trustee, with
       respect to the above-rekrenced matters ,-vhich were removed from Surrogate's Court in
       connection with Orly Genger's bankruptcy then pending in the vVestern District of Texas. \Ve
       write, at the request of the Bankruptcy Trustee, to seek a transfer of the above-captioned matters
       to the Hon.James L. Garrity Jr. of the Bankruptcy Court for the Southern District of New York
       and a third 4-5-day adjournment for the Trustee's time to respond to our remand motions. (ECF
       No. 12 in l 9-cv-9319; ECF No. 12 in 19-cv-9365.)

               As detailed in the remand motions, the matters were removed by Ron Sat~ja, the former
       Chapter 7 Trustee, \vhen J\1s. Genger's case was pending in the \Vestern District of Texas. The
       removal papers were filed by the then-Trustee's counsel Kasowitz Benson Torres LLP. Before
       the transfer of the bankruptcy case to New York, Kaso,vitz Benson sought a 4-5-clay extension of
       the time for the new Trustee to respond. \Ve had no ol~jcction and this Court granted that
       request. (ECFNos. 15, 16, 17 in 19-cv-9319; ECFNos. 14, 15, 16 in 19-cv-9365.)

              In December 2019, Ms. Genger's bankruptcy case arrived in the Southern District of
       New York and was assigned to Hon.James L. Garrity Jr. of the Bankruptcy Court for the
       Southern Distri ct of New York. D eborah]. Piazza of Tarter Krinsky & Drogin LLP was
       appointed as trustee. See l 9-br-13985. Her counsel, Rocco A. Cavaliere, also of Tarter Krinsky
       & Drogin LLP, requested that we a~k for an additional 4-5-day extension while the new Tmstee
       and her counsel cond ucted their diligence of the bankruptcy case and the related actions.




                                                                                                                                         1
         20-01188-jlg
Feb 05, 2020
                      Case 1:19-cv-09365-AKH Document 25 Filed 02/05/20 Page 2Doc
                             Doc 1-33PageFiled
             12:06 PM To: 12128057942           06/20/20
                                          3/4 From:            Entered
                                                    Pollock Cohen LLP Fax:06/20/20
                                                                           347696122721:15:49
                                                                               of 325 Letter
                                               Pg 2 of 3


      Hon. Alvin K. Hellerstein
      February 5, 2020
      Page 2 of 3


              The parties have now agreed that these matters should be transferred to the bankruptcy
      court. In the Trnstee's vievv, the transfer is appropriate under the Southern District's Standing
      Order of Reference Re: Title 11, dated February 1, 2012. The Orly Genger 1993 Trust disputes
      that anv of the motions to remand and/or the underlving actions initiallv commenced in
               I                                                            ,   \.             I

      Sw-rogate's Court arise under Title 11 or ari.se in or are related to a case under Title 11 , and
      reserves all rights concerning the argwnents made in its motions for remand. The Trust's
      consent to Judge Garrity's consideration of the motions to remand should not be deemed a
      waiver of any arguments the Trust may have concerning the Bankruptcy Court 's lack of
      jurisdiction over the underlying Surrogate's Court actions. However, with the Trustee 's
      agreement that the transfer is without prejudice to any arguments raised or to be raised by the
      Trust in the remand motions or elsewhere, the Trust does not oppose a transfer of these matters
      to Judge Garrity to make an initial determination on the motions to remand.

               Accordingly, we respectfully request that the Court direct the Clerk of the District Cow-t
       to refer the actions to the Hon.James L. Garrit11 Jr. of the Bankruptcy Court for the Southern
       District of New York for further aqjuclication of the motions to remand. The Trustee also
       requests a third 4-5-day adjournment of her time to respond to our remand motions. \Ve have no
       oqjection to this extension.

                                                                            Respectfully submitted,

                                                                            Isl Adam Pollock

                                                                            Adam Pollock




            . emm·111 :
       cc (via

                   Rocco A. Cavaliere, Esq.
                   Counsel to the BankrujJtcy 1i·ustee

                   Andre\v R. Kurland, Esq.
                   Kasowitz Benson Torres LLP
                   Counsel to the former Bankmpt9 Trustee;
                   and.fimner counsel or present counselfor other parties




                                             POLLO CK                I   c:oHEN LLP
                                                                                                            2
          20-01188-jlg
Feb 05, 2020
                  Case 1:19-cv-09365-AKH Document 25 Filed 02/05/20 Page 3Doc
                             Doc 1-33PageFiled
             12:06 PM To: 12128057942           06/20/20
                                          4/4 From:             Entered
                                                    Pollock Cohen LLP Fax:06/20/20
                                                                           3476961227 21:15:49
                                                                           of 325 Letter
                                           Pg 3 of 3


       Hon . Alvin K. Hellerstein
       February 5, 2020
       Page 3 of 3


               Steven Riker, Esq.
               Law Office of Steven Riker
               Guardian Ad lit.em

               Chris Gartman, Esq.
               Hughes Hubbard & Reed LLP
               Counsel Lo Amold Broser and David Broser

               Natalie Bedoya :M cGinn, Esq.
               Counsel to A1ie Genger

               John Boyle, Esq.
               Skadden, Arps, Slate, Meagher & Flom LLP
               Counsel lo Glenclova IrwestmenL ComJJaT!Y, TR Irweswrs, LL(~
               New JR Equtiy I, LLC, New TR Equi~y II, LLC, Tranr-Resowa.)~ Inc.

        cc (via ECF):

               Michael Paul Bowen, Esq.
               Kasowitz Benson Torres LLP
               Counsel lo the fa11ner Bankruptc_y 1i·iLrtee;
               andfonner counsel or present counrelfar other parties

               Judith Bachman, Esq.
                Counsel /,(} Dalia Genger

               John Dellaportas, Esq.
               Emmet Marvin & Martin LLP
                Counsel lo Sagi Genger 1993 7i·usl & Sagi Genger




                                            PoLLocK I c:oHEN                     LLP
                                                                                                 3
